Citation Nr: 0410828	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for diabetes mellitus claimed to be the result of 
Department of Veterans Affairs (VA) surgical treatment on April 
10, 1975.

2.  Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for a hiatal hernia claimed to be the result of VA 
surgical treatment on April 10, 1975.

3.  Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for dysphagia (difficulty swallowing) claimed to 
be the result of VA surgical treatment on April 10, 1975.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to February 
1958 and from March 1958 to May 1962.

The instant appeal arose from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied a claim for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, a hiatal 
hernia, and dysphagia claimed to be the result of VA surgical 
treatment on April 10, 1975.  These claims were originally denied 
by the Board of Veterans' Appeals (Board) as not well-grounded in 
July 1997.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court).  The 
Court in June 2000 affirmed the diabetes mellitus and hiatal 
hernia claims.  The Court dismissed the dysphagia claim, finding 
that it was inextricably intertwined with a claim for vocal cord 
paralysis with dysphasia.  The veteran again appealed, this time 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In January 2001, the Federal Circuit remanded 
the case to the Court for compliance with the newly enacted 
Veterans Claims Assistance Act (VCAA).  Subsequently, in March 
2001, the Court remanded the case to the Board.  In September 2001 
the Board remanded this case to afford the RO the opportunity to 
readjudicate the claims with consideration of the VCAA.

The Board notes that it will not address the issue of entitlement 
to disability benefits under the provisions of 38 U.S.C.A. § 1151 
for a myocardial infarction and for vocal cord paralysis with 
dysphasia claimed to be the result of VA surgical treatment on 
April 10, 1975, as these issues were denied by the Board in a 
November 1999 decision.  38 C.F.R. § 20.1303 (2003). 

The Board of Veterans' Appeals (Board) notes that the veteran 
appeared at a hearings before the undersigned Veterans Law Judge 
sitting at Washington, D.C., in April 1997 and in November 2003.
 

FINDINGS OF FACT

1.  On April 10, 1975, the veteran underwent surgical removal of a 
small leiomyoma through a neck incision under general anesthesia.  

2.  The veteran suffered no additional disability, including 
diabetes mellitus, a hiatal hernia, and dysphagia, as the result 
of April 10, 1975, surgical treatment by VA personnel.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for diabetes mellitus claimed to be the result of Department 
of Veterans Affairs (VA) surgical treatment on April 10, 1975, 
have not been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358 (1994)

2.  The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for a hiatal hernia claimed to be the result of Department of 
Veterans Affairs (VA) surgical treatment on April 10, 1975, have 
not been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. 
§ 3.358 (1994).

3.  The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for dysphagia claimed to be the result of Department of 
Veterans Affairs (VA) surgical treatment on April 10, 1975, have 
not been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. 
§ 3.358 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case a substantially complete application for VA 
compensation benefits was received on February 4, 1992.  
Thereafter, in a rating decision dated in May 1995, benefits were 
denied.  Only after that rating decision was promulgated did the 
AOJ, in November 2001, provide a VCAA notice letter to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Although that November 2001 letter indicated the veteran's claim 
for diabetes mellitus was related to a November 1981 
hospitalization, as opposed to the April 1975 surgery, the veteran 
had made that contention at one time, and the letter otherwise 
addressed the veteran's contentions regarding the April 1975 
surgery.  The Board finds that VCAA notice has been properly 
provided to the appellant.  The claimant also received a September 
2001 Board remand which addressed the VCAA; an October 2002 letter 
which informed him that VA had attempted to obtain evidence 
identified by him and requested that he provide further 
information about pertinent treatment records, if possible; and an 
April 2003 Supplemental Statement of the Case (SSOC) which 
provided him with a copy of the pertinent regulations and 
addressed the duty to notify and assist under the VCAA.  These 
documents satisfy the duty to notify.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, at 
421.  On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
CAVC shall "take due account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter which 
under 38 U.S.C.A. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the appellant to overcome.  See Pelegrini, at 421.  Similarly, 
a claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision of 
either the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in the Board remand, VCAA letter, 
and SSOC was not given prior to the first AOJ adjudication of the 
claim in May 1995, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant. 

The Pelegrini Court held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
In this case, although the VCAA notice letters that were provided 
to the appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

With respect to VA's duty to assist the claimant, the RO obtained 
the VCAA treatment records identified by him, and he was advised 
that it was his responsibility to ensure that VA was made aware of 
any additional records.  The Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, 
VA medical examinations with relevant medical opinions were 
developed in March 2003.  Thus, the Board finds that VA has 
satisfied the duty to assist the claimant.  In the circumstances 
of this case, additional efforts to assist him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist the 
claimant at every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
voluminous claims folders, which includes, but is not limited to:  
VA treatment records, private medical statements, VA examination 
reports, and his contentions.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence submitted 
by the claimant or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or fails 
to show, on this claim.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1992, when the veteran filed his 
claim for benefits.  However, the amendments were made applicable 
only to claims filed on or after October 1, 1997. See, e.g., Jones 
v. West, 12 Vet. App. 460, 463 (1999).  Claims filed prior to 
October 1, 1997, are to be adjudicated under the law as it existed 
previously.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of 
§ 1151 in effect when the appellant filed his claim provided, in 
pertinent part:

Where any veteran shall have suffered an injury, or an aggravation 
of an injury . . . as the result of hospitalization, medical or 
surgical treatment . . . and such injury . . . results in 
additional disability to . . . such veteran, disability . . . 
compensation . . . shall be awarded in the same manner as if such 
disability . . . were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 CFR 3.800(a) (1992) 
("Where disease, injury, . . . or the aggravation of an existing 
disease or injury occurs as a result of having submitted to . . . 
medical or surgical treatment, [or] hospitalization and not the 
result of his (or her) own willful misconduct, disability . . . 
compensation, . . . will be awarded for such disease, injury, 
aggravation, or death as if such condition were service 
connected."); see also 38 C.F.R. § 3.358 (1992).  "[S]ection 1151 
may be construed to encompass disability due to disease as well as 
disability due to injury."  VAOPGCPREC 1-99.

The Board notes that, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 U.S.C.A. § 
1151.  The Gardner decision was subsequently affirmed by the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
That decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the lower 
Courts' decisions in Brown v. Gardner, 115 S. Ct. 552 (1994).  The 
Supreme Court has found that the statutory language of 38 U.S.C.A. 
§ 1151 simply requires a causal connection between the claimed 
injury and any alleged or resulting disability.

Thereafter, the Secretary of the Department of Veterans Affairs 
sought an opinion from the Attorney General of the United States 
as to the full extent to which benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received from 
the Department of Justice's Office of Legal Counsel on January 20, 
1995.  On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations were 
subsequently revised, and on October 1, 1997, there became 
effective new regulations governing the adjudication of claims for 
benefits under 38 U.S.C.A. § 1151.  However, on January 8, 1999, 
those "new" regulations were rescinded.  

38 C.F.R. § 3.358(c)(1) provides that:  "[i]t will be necessary to 
show that the additional disability is actually the result of such 
disease or injury, or an aggravation of an existing disease or 
injury, and not merely coincidental therewith."  Further, 38 
C.F.R. § 3.358(b)(2) provides that "[c]ompensation will not be 
payable... for the continuance or natural progress of disease or 
injuries."  38 C.F.R. § 3.358(c)(3) provides that "[c]ompensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358 (2003).  

The provisions of 38 C.F.R. § 3.358(c)(3) preclude compensation 
where disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment, or (2) is merely coincidental 
with the injury, or aggravation thereof, from VA hospitalization 
or medical or surgical treatment or (3) is the continuance or 
natural progress of disease or injury for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is a 
certain or near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there is no 
willful misconduct, and the additional disability does not fall 
into one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

The appellant seeks disability compensation for diabetes mellitus, 
a hiatal hernia, and dysphagia, which he contends were a result of 
VA surgical treatment performed on April 10, 1975.  A review of 
the evidence of record reveals that the veteran was hospitalized 
at the Milwaukee VA Medical Center (MC) from April 7, 1975, to 
April 16, 1975.  On April 10, 1975, the veteran underwent surgical 
removal of a small leiomyoma through a neck incision under general 
anesthesia.  VA treatment records subsequent to the April 1975 
hospitalization include an April 25, 1975, thoracic surgery note 
which indicated that the wound had healed well and there were no 
complaints other than urinary frequency.  

Diabetes mellitus 

A review of the evidence of record reveals a May 1969 
hospitalization discharge record that assessed with an abnormal 
glucose tolerance test and possible mild diabetes mellitus.  

Immediately following the 1975 surgery there were no treatment 
records referable to diabetes mellitus.  Many years later, an 
October 1982 VA treatment record again noted impaired glucose 
tolerance.  A March 1983 VA outpatient treatment record gave an 
impression of AODM (Adult Onset Diabetes Mellitus), "probably due 
to weight gain."  In April 1983 a provisional diagnosis of 
diabetes was provided.

In 1983 the veteran contended that he had developed diabetes 
mellitus as a result of VA treatment in November 1981.  In 
connection with this claim, a January 1984 medical opinion was 
prepared by three physicians.  They noted that the veteran was 
obese and that his father had diabetes.  They reported that 
"currently known risk factors for Type II diabetes include 
heredity, obesity, certain endocrine diseases and some drugs."  
They concluded that the November 1981 VA hospitalization 
contributed in no way to the development of his diabetes and that 
"[r]ather the evidence suggests the combination of hereditary 
influences and obesity is the cause."

The veteran underwent a VA diabetes mellitus examination in March 
2003 which provided a medical opinion as to any relationship 
between the 1975 surgical removal of the leiomyoma and his 
diabetes mellitus.  The examiner reviewed the claims folder, 
noting the history of the abnormal glucose reading in 1969.  The 
examiner noted that the veteran told him that a physician told him 
that his diabetes was related to his esophageal surgery, but the 
examiner reported that he was unable to find anything in the 
record to support this statement.  As regards the diabetes 
mellitus, the examiner concluded that "Type II diabetes was not 
caused by or aggravated by . . . his 1975 esophageal surgery or by 
any treatment in his 1981 hospitalization."  

In the present case, a review of the record fails to disclose any 
evidence that, as a result of treatment at the hands of VA medical 
personnel, the veteran incurred any additional disability beyond 
the "necessary" and intended consequences of his April 1975 
surgery.  Following that surgery, the veteran's immediate 
postoperative recovery was smooth, and without complications.  

While it is true that, subsequent to the veteran's 1975 procedure, 
the veteran was clearly diagnosed with diabetes mellitus, there is 
no indication in the record, other than the veteran's contentions, 
that these developments were in any way the result of care (or the 
lack thereof) on the part of VA medical personnel.  Rather, the 
records indicate that the veteran's abnormal blood sugar levels, 
which were first noted many years before the 1975 surgery, 
continued after the surgery until diabetes mellitus was diagnosed 
several years later.  In other words, there is nothing in the 
record to indicate other than that the veteran's diabetes mellitus 
was naturally progressing during this time.  38 C.F.R. § 
3.358(b)(2) ("[c]ompensation will not be payable... for the 
continuance or natural progress of disease or injuries.")  

The veteran asserts that the diagnosis of "AODM since 1981" in an 
October 1988 VA examination report which also diagnosed recurrent 
laryngeal nerve injury secondary to the esophageal surgery in 1975 
is significant.  He asserts that because the examination report 
contains both diagnoses that signifies that the AODM was also a 
byproduct of the 1975 surgery.  The Board does not agree with this 
interpretation of the October 1988 examination report.  The Board 
finds that the examiner listed a number of diagnoses in the 
report, and that the clear meaning of the examination report was 
that, in the examiner's opinion, the veteran had diabetes mellitus 
since 1981 and also, separate and distinct from the diabetes 
mellitus diagnosis, the examiner found that the veteran had 
residuals of the esophageal surgery which were limited to a 
recurrent laryngeal nerve injury.  

The Board further reiterates that the Board is precluded from 
addressing the issue of service connection for a right vocal cord 
paralysis (recurrent laryngeal nerve injury) as the November 1999 
Board decision denied that claim.  38 C.F.R. § 20.1303 (2003).  
The veteran did not appeal the November 1999 Board decision to the 
Court and has not alleged there was clear and unmistakable error 
in any aspect of that decision.  

The Board finds that the preponderance of the evidence is against 
the veteran's claim.  This is so because the medical evidence does 
not show that the veteran's diabetes mellitus was "the result of" 
the VA treatment in April 1975 or was aggravated by said 
treatment.  The only medical evidence which addresses whether 
diabetes mellitus was the result of the VA treatment is the March 
2003 VA medical opinion.  In this regard, that opinion clearly 
indicated that the development of diabetes mellitus was completely 
unrelated to the April 1975 surgical treatment.

This conclusion, that there is no relationship between diabetes 
mellitus and the April 1975 surgery, is reinforced by other 
medical opinions in the record.  Specifically, the March 1983 VA 
treatment record which attributed the veteran's diabetes mellitus 
to "weight gain" and the January 1984 opinion by three physicians 
which attributed the development of the veteran's diabetes 
mellitus to "the combination of hereditary influences and 
obesity."  

Accordingly, as there is no competent evidence which attributes 
diabetes mellitus to the circumstances or conditions of the April 
1975 hospitalization and surgery, the claim must be denied.  

Hiatal hernia 

A review of the evidence of record reveals that a January 1974 
private medical record assessed a hiatal hernia.  A June 1974 
private treatment record noted a large sliding hiatal hernia.  

Immediately following the 1975 surgery there were no treatment 
records referable to a hiatal hernia.  A February 1976 
esophagogastroduodenoscopy noted a medium-sized hiatal hernia.  

The veteran underwent a VA diabetes mellitus examination in March 
2003 which provided a medical opinion as to any relationship 
between the surgical removal of the leiomyoma and his hiatal 
hernia.  The examination report noted the veteran's contentions 
that his gastric symptoms worsened after his 1975 surgery.  The 
examiner noted that per the ear, nose, and throat examination, 
discussed below, the veteran did not have laryngeal nerve damage, 
and stated that "there is no known association between laryngeal 
nerve damage and hiatal hernia."

The veteran asserts that the diagnosis of "hiatal hernia [with] 
symptomatic hiatal hernia present since 1950 worse since 1974-
1975" in the October 1988 VA examination report which also 
diagnosed recurrent laryngeal nerve injury secondary to the 
esophageal surgery in 1975 is significant.  He asserts that 
because the examination report contains both diagnoses that 
signifies that the hiatal hernia was also a byproduct of, or 
worsened by, the 1975 surgery.  The Board does not agree with this 
interpretation of the October 1988 examination report.  The Board 
finds that the examiner listed a number of diagnoses in the 
report, and that the clear meaning of the examination report was 
that, in the examiner's opinion, the veteran had a hiatal hernia 
since 1950 which, for unexplained, or unexplainable reasons, had 
worsened in 1974 and 1975, and that, wholly separate from the 
hiatal hernia diagnosis, the examiner found that the veteran had 
residuals of the esophageal surgery which were limited to a 
recurrent laryngeal nerve injury.  

There is no indication in the record, other than the veteran's 
contentions, that there is a causal connection between the 
veteran's hiatal hernia and the 1975 VA surgical treatment.  
Rather, the records indicate that the veteran's hiatal hernia, 
which was first noted prior to the 1975 surgery, continued after 
the surgery.  In other words, there is nothing in the record to 
indicate other than that the veteran's hiatal hernia was naturally 
progressing during this time.  38 C.F.R. § 3.358(c)(1) ("[i]t will 
be necessary to show that the additional disability is actually 
the result of such disease or injury, or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith."); 38 C.F.R. § 3.358(b)(2) ("[c]ompensation will not be 
payable... for the continuance or natural progress of disease or 
injuries.")  

The Board finds that the preponderance of the evidence is against 
the veteran's claim.  This is so because the medical evidence does 
not show that the veteran's hiatal hernia was "the result of" the 
VA surgical treatment in April 1975 or was aggravated by said 
treatment.  The only medical evidence which addresses whether a 
hiatal hernia was related to the April 1975 VA surgical treatment 
is the negative March 2003 VA medical opinion.  In this regard, 
that opinion clearly indicated that the veteran's hiatal hernia 
was completely unrelated to the April 1975 surgical treatment.

Accordingly, as there is no competent evidence which attributes 
the development or aggravations of a hiatal hernia to the 
circumstances or conditions of the April 1975 hospitalization and 
surgery, the claim must be denied.  

Dysphagia 

Immediately following the 1975 surgery there were no treatment 
records referable to difficulty swallowing.  A March 1977 record 
noted complaints of difficulty swallowing.  An April 1977 VA 
outpatient treatment record noted that the veteran complained of 
difficulty swallowing since his April 1975 surgery.  

A March 1985 esophagram was performed by barium swallow in 
response to the veteran's complaints of dysphagia.  Normal 
functioning swallowing was revealed and the impression was a 
normal pharynx and esophagus.

A November 1987 medical opinion from the Chief of the Medical 
Administration Service, a VA physician, noted that he had reviewed 
the veteran's chart and he found no evidence that the veteran 
experienced anything but the highest quality of care.  It was 
noted that the veteran had no complaints immediately after the 
surgery and that he did not "complain of swallowing during the 
numerous outpatient visits since his surgery."

In connection with the VA examination in October 1988, the veteran 
reported trouble swallowing when his right hand was in a raised 
position.  The impression was dysphagia of unknown etiology.  That 
examination report diagnosed dysphagia when the right arm is 
elevated.  As regards the dysphagia, the examiner noted "I can 
think of no pathology that would cause this and suspect it may be 
psycosomatic [sic]."  A barium swallow was ordered for further 
evaluation.  The barium swallow gave an impression of slight 
narrowing and lack of expansion in the high thoracic esophagus on 
the right side, the site of the leiomyoma removal.  

A November 1995 treatment record noted that the veteran complained 
of progressive solid and liquid food dysphagia.  The veteran's 
case and chart were reviewed, and the impression was dysphagia, 
abnormal upper gastrointestinal (UGI) X-rays with history of 
leiomyoma.  The UGI report in October 1995 noted a moderate hiatal 
hernia and two filling defects within the proximal esophagus.  
Clinical correlation and endoscopy was recommended.

The veteran underwent a VA ear, nose, and throat examination in 
March 2003 which provided a medical opinion as to any relationship 
between the surgical removal of the leiomyoma and the dysphagia.  
The veteran reported some difficulty swallowing without pain.  The 
examiner stated:

As far as his complaints of swallowing, no evidence was identified 
on physical examination that would suggest that the patient has a 
problem with swallowing secondary to a recurrent laryngeal nerve 
injury.  Certainly, with his history of surgery on his esophagus, 
postsurgical problems with dysphagia could potentially occur 
especially if the patient had a recurrent laryngeal nerve injury.  
He would in this case be more prone to aspiration, however, he 
does not complain of this.  As far as other sources of dysphagia 
secondary to sequelae from surgery, one could argue that he could 
have scarring or stricture that disrupts the ability for him to 
swallow.  This is not able to be examined on my physical 
examination.  Further evaluation could be performed either by the 
gastroenterology clinic with upper endoscopy or by a barium 
esophagram.  This study was not requested as any scarring would 
not be an unexpected complication of his surgery . . . .

The examiner also noted that there was disarticulation of the 
cuneiform cartilage but that this condition "likely would not 
cause problems of dysphagia."

The veteran asserts that the October 1988 VA examination report 
which diagnosed recurrent laryngeal nerve injury secondary to the 
esophageal surgery in 1975 supports his claim that he has 
dysphagia as a result of the 1975 surgery.  However, the Board 
notes that the October 1988 examiner diagnosed dysphagia of 
unknown etiology and indicated that the dysphagia might be 
psychosomatic.  In any event, the Board notes that the January 
2000 Court decision, which was later withdrawn on other grounds, 
held that the dysphagia claim was intertwined with the recurrent 
laryngeal injury/right vocal cord claim.  Thus, the Board finds 
that it is precluded from granting the dysphagia claim because the 
November 1999 Board decision denied the intertwined claim, 
entitlement to § 1151 benefits for right vocal cord paralysis.  38 
C.F.R. § 20.1303 (2003).  The veteran did not appeal the November 
1999 Board decision to the Court and has not alleged there was 
clear and unmistakable error in any aspect of that decision.  

Even assuming, arguendo, that the dysphagia claim is not 
inextricably intertwined with the previously denied claim 
pertaining to right vocal cord paralysis, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
This is so because the preponderance of the medical evidence does 
not show that the veteran's dysphagia was "the result of" the VA 
treatment in April 1975.  

The positive medical evidence which addresses whether dysphagia 
was the result of the VA treatment includes some positive findings 
in the 1988 barium swallow and the abnormal 1995 UGI results.  

The negative medical evidence which addresses whether dysphagia 
was the result of the VA treatment includes the fact that the 
record does not indicate that the veteran complained of problems 
swallowing until almost 2 years after the April 1975 procedure; 
the results of the 1985 barium swallow which found normal 
functioning swallowing and a normal pharynx and esophagus; the 
November 1987 medical opinion from the Chief of the Medical 
Administration Service which indicated that there was no 
relationship between the veteran's complaints of problems 
swallowing and VA care; the October 1988 VA examination report 
which could not identify the etiology of the claimed dysphagia, 
but indicated that it was psychosomatic, in other words, unrelated 
to the April 1975 surgery; and the findings of the March 2003 VA 
ear, nose, and throat examination report, which found no 
relationship between the surgery and the claimed dysphagia because 
the veteran did not complain of aspiration, as would be expected 
and because scarring, which might cause difficulty swallowing, 
would be a necessary consequence of the April 1975 surgery.

The negative medical evidence clearly outweighs the positive 
evidence in this case.  Two medical opinions, in 1987 and 2003, 
clearly find no relationship between complaints of problems 
swallowing and VA care.  The third medical opinion is arguably 
equivocal, but it does tend to indicate that the veteran's 
complaints are unrelated to the 1975 treatment.  No medical 
opinion exists in the voluminous medical records in this case 
which clearly supports the veteran's contentions.

To the extent that there are any residuals of the April 1975 
surgical treatment, like scarring of the esophagus, which might 
cause difficulty swallowing, the medical evidence is in conflict.  
One barium swallow, in 1985, found normal results, and another, in 
1988 showed some positive findings, as did a 1995 UGI report.  In 
this regard, the preponderance of the evidence is also against the 
claim, given the indication by the 2003 VA examiner that 
additional tests of this nature were unnecessary because such 
findings were among the necessary consequences of the veteran's 
surgical procedure.  As such, they are not compensable under 38 
U.S.C.A. § 1151.  38 C.F.R. § 3.358(c)(3) (2003).
 
Accordingly, as the preponderance of the evidence is against a 
relationship between dysphagia and the April 1975 hospitalization 
and surgery, the claim must be denied.  


ORDER

The claims for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, a hiatal 
hernia, and dysphagia claimed to be the result of Department of 
Veterans Affairs (VA) surgical treatment on April 10, 1975, are 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



